TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00227-CV



               In re Rhyan Technology Services, L.L.C. and E. William Rhyan


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relators Rhyan Technology Services, L.L.C. and E. William Rhyan filed a petition

for writ of mandamus requesting that we order the district court to vacate its order disqualifying

Edward P. Watt and the Watt Law Firm from representing them, either individually or together, in

this case. On August 5, 2009, this Court abated the petition, having noted sua sponte that the

trial court judge who had signed the disqualification order was no longer in office. See Tex. R.

App. P. 7.2. On December 28, 2009, relators filed an unopposed motion to dismiss their petition,

informing this Court that the parties have reached an agreement resolving the disqualification matter.

We will grant the motion and dismiss the petition.




                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Filed: January 8, 2010